Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-6 and 9-16 are pending.
Claims 1-6 and 9-16 have been examined.
Claim 7 has been cancelled in the amendment submitted 3/9/2021.
Claims 1-2, 4-6 and 11-12 have been amended in the amendment submitted 3/9/2021.
New claims 13-16 have been added in the amendment submitted 3/9/2021.

		Examiner Initiated Summary Record
The Examiner contacted Applicant’s representative to discuss allowable subject matter.
The Examiner believed that the limitation “without using an AE agent” would make the claims patentable. The Examiner was in error and called Applicant’s representative back to so inform. The Examiner apologizes for any inconvenience caused by this error.

Claim Rejections - 35 USC § 112
Claims 5, 11-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “removal of the bubble water are performed on the aggregate a plurality of times” and the removal process are performed daily for a plurality of days”  and “ the removal process are performed a plurality of times” and the removal process are performed every other day for a plurality of days, claim 16 is new matter.
New claim 13-14 is new matter. There is no support for mixing an AE agent with the aggregate after the bubbles have been removed. 

 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-26119 (hereinafter JP ‘119), cited on the International Search Report in view of Bauer US PG PUB 2019/0344474 (priority to US 62/400918 September 28. 2016)  (Bauer) and Ergene US Patent No. 3,758,319 (Ergene).

Claim 1
JP ‘119 teaches:
A method for performing a surface treatment on aggregate for ready-mixed concrete, the surface treatment comprising, providing the aggregate, and bringing bubble water containing bubbles into contact with the aggregate for ready-mixed concrete, to perform surface treatment on the aggregate, [0006] teaches a method of producing concrete where the aggregate used therein adding liquid foam (bubbles) to aggregate, page 1, l. 8, teaches aggregate, 
without using an air entraining (AE) agent, and/or AE water-reducing agent; Claim Interpretation: Applicant defines these compounds as surfactants, see [0018].  [0006] where it is taught that “while adding liquid foam (tiny bubbles) adding fine aggregate and mixing, and then adding ...AE water reducing agent... separately” emphasis added. This means the step of 
JP ‘119 teaches to use bubbles the size of 10 microns or less. JP ‘119 also teaches the size of the bubble is not particularly limited. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and use bubbles of 1 microns, slightly smaller than the recited 10 microns taught by JP ‘119 since JP ‘119 teaches that the bubble size may be less than 10 microns so one would have a reasonable expectation of success using a slightly smaller bubble.
JP ‘119 does not specifically teach:
wherein the fine bubble water contains the fine bubbles at a concentration of more than 0.1E08 pieces/ml.  
Bauer teaches using bubble water containing nanobubbles having a concentration between 1.13 and 5.14E8 particles/ml, overlapping Applicant’s claimed amount.
Bauer teaches making cement using nanobubbles where the nanobubbles are produced by the “pressure releasing method” see [0054] teaches pressure is released to initiate an endothermic reaction to create the nanobubbles.  Bauer also teaches that by using nanobubbles to treat the aggregate the need to chemical additives is reduced or eliminated, see [0037] “a reduction or elimination of the need for additives”. Bauer also teaches that using nanobubbles to treat the aggregate results in a reduction in honeycombing, a reduction in curing time, a shrinkage in the concrete within wood or metal forms resulting in an easier release of the concrete from these forms, an increased consistency, reduced air pockets, a 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and use nanobubbles aggregate treatment of Bauer because Bauer suggests many many attributes to such a modification. 
JP ‘119 as modified by Bauer do not teach:
removing the bubble water from the aggregate by evaporation or filtering.
Ergene teaches making concrete by adding bubble water to the aggregate (to improve dispersability, see [0025] and the bubble water may be removed by evaporation or filtering [see [0023].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and remove the bubble water by filtering because Ergene uses the same method of improving dispersibility and provides an alternative method to remove the bubbles which should be more economical. 
 
Claim 2:
JP ‘119 teaches:
wherein bringing the bubble water into contact with the aggregate includes impregnating the aggregate with the fine bubble water and then removing the bubble water.  [0006] teaches impregnating the aggregate with fine bubble water. The step of removing at least part of the fine bubble water will happen naturally when a nano-bubble burst and the water evaporates. 

Claim 3:
JP ‘119 teaches:
wherein the surface treatment on the aggregate causes the fine bubble water to adsorb onto the aggregate.  The fine bubble water will naturally adsorb on to the aggregate.

Claim 5
JP ‘119 teaches:
 A method comprising performing a surface treatment on aggregate for ready-mixed concrete, the surface treatment comprising providing the aggregate, and bringing bubble water containing the bubbles into contact with the aggregate for ready-mixed concrete, to perform surface treatment on the aggregate, [0006] teaches a method of producing concrete where the aggregate used therein adding liquid foam (bubbles) to aggregate, page 1, l. 6 teaches aggregate; 
JP ‘119 teaches to use bubbles the size of 10 microns or less. JP ‘119 also teaches the size of the bubble is not particularly limited. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and use bubbles of 1 microns, slightly smaller than the recited 10 microns taught by JP ‘119 since JP ‘119 teaches that the bubble size may be 
JP ‘119 does not specifically teach:
wherein the fine bubble water contains the fine bubbles at a concentration of more than 0.1E08 pieces/ml.  
Bauer teaches using bubble water containing nanobubbles having a concentration between 1.13 and 5.14E8 particles/ml, overlapping Applicant’s claimed amount.
Bauer teaches making cement using nanobubbles where the nanobubbles are produced by the “pressure releasing method” see [0054] teaches pressure is released to initiate an endothermic reaction to create the nanobubbles.  Bauer also teaches that by using nanobubbles to treat the aggregate the need to chemical additives is reduced or eliminated, see [0037] “a reduction or elimination of the need for additives”. Bauer also teaches that using nanobubbles to treat the aggregate results in a reduction in honeycombing, a reduction in curing time, a shrinkage in the concrete within wood or metal forms resulting in an easier release of the concrete from these forms, an increased consistency, reduced air pockets, a possible reduction in bacteria count, protection of metal parts in the construction industry, such as a rebar encapsulated by the concrete from corrosion, a possible increase in concrete strength, a possible increase in water resistance, a reduction or elimination of the need for additives, an easier to clean and keep clean concrete product; assists to control the moisture level within the final concrete product, see [0037]-[0038].  

wherein the surface treatment using the bubble water [...] are performed a plurality of times on the aggregate.  Since the liquid foam (bubble water) is added through a process that includes the step of “while adding liquid foam” and “adding fine aggregate” the step of “plurality of times” is met.  Also, once a bubble water is added to the aggregate the claim has been met. Two minutes later, when the bubble water is added, this constitutes a plurality of times. 
JP ‘119 as modified by Bauer do not teach:
performing a removal process of allowing the aggregate to dry to remove the bubble water or the removal process are performed a plurality of times. Ergene teaches making concrete by adding bubble water to the aggregate (to improve dispersability, see [0025] and the bubble water may be removed by evaporation or filtering [see [0023].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and remove the bubble water by filtering because Endo uses the same method of improving dispersibility and provides an alternative method to remove the bubbles which should be more economical. Whether or not the “removal” is accomplished a plurality of times cannot be determined from Endo. However it has been held that the duplication of a known part is prima-facie obvious: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of 

Claim 6 
JP ‘119 teaches:
A method comprising performing a surface treatment on aggregate for ready-mixed concrete, the surface treatment comprising: providing the aggregate and, bringing bubble water containing ....into contact with the aggregate; [0006] teaches a method of producing concrete where the aggregate used therein adding liquid foam (bubbles) to aggregate, page 1, l. 6 teaches aggregate;
without using an air entraining (AE) agent, and/or AE water-reducing agent; Claim Interpretation: Applicant defines these compounds as surfactants, see [0018].  [0006] where it is taught that “while adding liquid foam (tiny bubbles) adding fine aggregate and mixing, and then adding ...AE water reducing agent... separately” emphasis added. This means the step of  mixing cement, mixing water and the aggregate from which the bubble water is removed. mixing the aggregate subjected to the surface treatment of claim 1, cement, and mixing water.  [0006] teaches mixing water, aggregate and cement. [0009] teaches adding the cement and water after the liquid foam has been added to the fine aggregate and mixed.
JP ‘119 does not specifically teach:
wherein the fine bubble water contains the fine bubbles at a concentration of more than 0.1E08 pieces/ml.  
Bauer teaches using bubble water containing nanobubbles having a concentration between 1.13 and 5.14E8 particles/ml, overlapping Applicant’s claimed amount.
Bauer teaches making cement using nanobubbles where the nanobubbles are produced by the “pressure releasing method” see [0054] teaches pressure is released to initiate an endothermic reaction to create the nanobubbles.  Bauer also teaches that by using nanobubbles to treat the aggregate the need to chemical additives is reduced or eliminated, see [0037] “a reduction or elimination of the need for additives”. Bauer also teaches that using nanobubbles to treat the aggregate results in a reduction in honeycombing, a reduction in curing time, a shrinkage in the concrete within wood or metal forms resulting in an easier release of the concrete from these forms, an increased consistency, reduced air pockets, a possible reduction in bacteria count, protection of metal parts in the construction industry, such as a rebar encapsulated by the concrete from corrosion, a possible increase in concrete strength, a possible increase in water resistance, a reduction or elimination of the need for 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and use nanobubbles aggregate treatment of Bauer because Bauer suggests many many attributes to such a modification. 
JP ‘119 as modified by Bauer do not teach:
removing the bubble water from the aggregate by evaporation or filtering.
Ergene teaches making concrete by adding bubble water to the aggregate (to improve dispersability, see [0025] and the bubble water may be removed by evaporation or filtering [see [0023].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and use remove the bubble water by filtering because Ergene uses the same method of improving dispersibility and provides an alternative method to remove the bubbles which should be more economical. 

Claim 9. 
JP ‘119 does not specifically teach:
wherein the bubble water contains the bubbles at a concentration of more than 0.2E08 pieces/ml.  
Bauer teaches using bubble water containing nanobubbles having a concentration between 1.13 and 5.14E8 particles/ml, overlapping Applicant’s claimed amount, see [0074].

 
Claim 10. 
JP ‘119 does not specifically teach:
  wherein a mean diameter of the bubbles ranges from about from 50nm to about 250nm.
Bauer teaches using bubble water containing nanobubbles having a size about 75 nm, overlapping Applicant’s claimed amount, see [0073]
The motivation of modifying JP ‘119 with Bauer is set forth in the rejection of claim 1 and is incorporated herein by reference.

Claim 11.
JP ‘119 does not specifically teach:
wherein the surface treatment are performed daily for a plurality of days.
This claim limitation appears to be a mere repetition of a process that is taught in the prior art. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify JP ‘119 and Bauer and repeat the process with the benefit of superior results. Waxing a car repeatedly yields better results.
JP ‘119 as modified by Bauer do not teach:
and removal process are performed daily for a plurality of days.  Endo teaches making silica aggregates having good dispersion by contacting the aggregate with nanobubbles (abstract) filtering the nanobubbles.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and remove the bubble water by filtering because Endo uses the same method of improving dispersibility and provides an alternative method to remove the bubbles which should be more economical. Whether or not the “removal” is accomplished a plurality of times cannot be determined from Endo. However it has been held that the duplication of a known part is prima-facie obvious: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In much the same manner, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to repeat the step of removal of the bubble water to ensure the process is completed thoroughly because if a process step is designed to accomplish a purpose (here removal of the bubble water) it is obvious to repeat the step to ensure the process is complete.


JP ‘119 teaches:
{after the surface treatment and the removal process are performed on the aggregate a plurality of times} this step is rejected in the independent claim 5; mixing cement, mixing water and the aggregate [0006] teaches mixing water, aggregate and cement. [0009] teaches adding the cement and water after the liquid foam has been added to the fine aggregate and mixed.

Claim 13:
JP ‘119 as modified by Bauer do not teach:
mixing an air entraining (AE) agent and/or an AE water reducing agent with the aggregate from which the bubble water has been removed, cement, and mixing water, 
Applicant defines these compounds as surfactants, see [0018].   A search for the terms cement and surfactant of the USPTO database recovers almost forty thousand hits. The examiner takes official notice that is is well known to put surfactants in cement.

Claim 14:
JP ‘119 as modified by Bauer and Ergene disclose:
mixing the aggregate from which the bubbles have been removed with cement and mixing water. This is the last step in all cement processes, i.e. mixing the aggregate and the cement and water. Ergene has been shown to remove the bubble water.

Claim 15:

wherein the bubble water is brought into contact with the aggregate without using an air entraining (AE) agent and/or an AE water reducing agent. Claim Interpretation: Applicant defines these compounds as surfactants, see [0018].  [0006] where it is taught that “while adding liquid foam (tiny bubbles) adding fine aggregate and mixing, and then adding ...AE water reducing agent... separately” emphasis added. This means the step of bubbling the aggregate is accomplished without using the AE agent and/or AE water-reducing agent;

Claim 16:
JP ‘119 as modified by Bauer do not teach:
wherein the surface treatment and the removal process are performed every other day for a plurality of days. 
 Endo teaches making silica aggregates having good dispersion by contacting the aggregate with nanobubbles (abstract) filtering the nanobubbles.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify JP ‘119 and remove the bubble water by filtering because Endo uses the same method of improving dispersibility and provides an alternative method to remove the bubbles which should be more economical. Whether or not the “removal” is accomplished a plurality of times cannot be determined from Endo. However it has been held that the duplication of a known part is prima-facie obvious: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of .

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-26119 (hereinafter JP ‘119), cited on the International Search Report with the PCT Application related to this Application in view of Bauer US PG PUB 2019/0344474 (priority to US 62/400918 September 28. 2016)  (Bauer) and Ergene US Patent No. 3,758,319 (Ergene) and further in view of Csanyi US Patent No. 2,917,395.
JP ‘119 does not specifically disclose:
wherein bringing the bubble water into contact with the aggregate includes spraying or showering the aggregate with the bubble water.  
Csanyi teaches spraying aggregate with bubble water, see FIG 3. Col. 2, l. 19-30 teaches that the spray is in the form of bubbles and such foams provide ready made thin films available to coat particles of matter on contact as the bubbles break.
. 

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
112(a) rejection:
Applicant argues the claimed subject matter is supported in the specification as originally filed and cites paragraphs 29 and 47-54 and FIGs 1 and 2. Unfortunately there is no specific language that the Examiner could find or that Applicant cites to support the claim language. It is clear that the sample is sprayed with bubble water a plurality of times, but no specific or implied removal of the bubble water a plurality of times. There is nothing at all in [0029] for support. While Applicant’s interpretation of the law is correct, the Examiner can not find any language to support the claim language.
103 rejection:
Applicant argues that there is a teaching that JP ‘119 which shows that AE agents are used. This is only an embodiment and the specification, cited in the rejection is clear that the AE may be added with or separately.

Applicant argues that “the claimed combination of features is not taught or reasonably suggested by the combined art of record”. The Examiner respectfully disagrees. 
Applicant argues “JP'119 discloses is a liquid foam composed of air, water, an air-conveying agent, and a capsule base material to be used as a cement, aggregate. It is taught that blackening can be inhibited by mixing these components together. There is no suggestion as to whether bubbling water consisting of only air and water can be used to control blackening”. There are two reasons this argument is not persuasive. First, Applicant is arguing a composition of matter claim when the claim is a method claim. It is true, as Applicant states that JP’119 eventually adds an AE agent to his composition. However, that is not the claim, thus this is not relevant. The claim recites a method where the aggregate is contacted with bubbles without an AE agent. This limitation is met because JP’119 contacts the aggregate with the bubbles, then separately, not simultaneously adds an AE agent. The Examiner is charged with giving the claims the broadest reasonable interpretation and having done this, the art reads on the claim. Applicant further argues re JP ‘119 provides no mention “as to whether bubbling water consisting of only air and water can be used to control blackening”. This argument is not relevant because it is not a claim limitation.
Additionally it is noted that Applicant argues claim limitations that are not in evidence for all claims, see claim 13 which has no mention of AE agent.
The chemical treatment agent lowers the risk of darkening, see Applicant’s specification as an admission of fact, [0029]. Applicant’s argument has the premise that not using the cause of blackening and roughening. There is no evidence of this. Even Applicant’s specification states that this “lowers the risk of darkening”.
 Applicant argues “Bauer also produced concrete by mixing microbubbled water, aggregate, and cement. The method to improve the dispersion of aggregates by mixing fine bubble water is disclosed. ([0078]). However, Bauer does not disclose the removal of the bubbling water after contacting the aggregate with the bubbling water nor that removal of the bubbling water after contacting the aggregate with the bubbling water would result still result in an aggregate having improved dispersion.” This argument, respectfully, is not persuasive. It is acknowledged in the rejection that Bauer does not teach removal of the bubble water. That is taught by Endo. The argument is a piecemeal attack of the references when the rejection is based on the combination of references. Applicant’s argument that the removal of bubble water results in improved dispersion is, respectfully, also not persuasive because this is not a claim limitation and even if it were, the fact that Endo teaches removal of the bubble water, albeit for some other purpose, the rejection would still be valid. MPEP 2144 IV is instructive on this issue, the rationale of Applicant for accomplishing a method step may be different from the prior art, but that does not mean it is not obvious to do so. 

 
 				Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
   /CHARLES R NOLD/Examiner, Art Unit 3674